Citation Nr: 9931851	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  94-41 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral weak 
feet, currently evaluated at 10 percent disabling.

2.  Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1938 to July 1945 
and from September 1948 to January 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits on appeal.

A hearing was held before a Member of the Board sitting in 
St. Petersburg, Florida, in August 1995.  A transcript of the 
hearing testimony has been associated with the claims file.  
Because the Board Member who conducted the hearing is no 
longer with the Board, the veteran was offered a hearing 
before another Board Member, but he declined.  In April 1997, 
the Board remanded the issue to the RO for further 
development.  The requested developments have been 
accomplished and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's feet pathology is currently manifested by 
subjective complaints of pain and weakness, and current 
objective findings of pain on palpation, paresthesia, and a 
loss of distal pulses; however, there is no objective 
clinical evidence of a connection between his current feet 
pathology and his service-connected bilateral weak feet. 

3.  The veteran's respiratory pathology is currently 
manifested by subjective complaints of a history of asthma 
and use of an inhaler, and current objective findings of 
diminished breath sounds; however, there is no objective 
clinical evidence of a connection between his current 
respiratory pathology and his service-connected bronchial 
asthma. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral weak feet have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5277 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.97, DC 6602 (1996), (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board determines that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) by virtue of 
his statements that he has suffered an increase in his 
disabilities.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997).  Further, the Board finds that all relevant facts 
have been properly developed and no additional assistance to 
the veteran is required to comply with the duty-to-assist 
mandated by 38 U.S.C.A. § 5107(a).  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

Finally, the degree of impairment resulting from a disability 
is a factual determination with the Board's primary focus 
upon the current severity of the disability.  Francisco v. 
Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that increased ratings are 
warranted at this time.  

I.  Entitlement to an Increased Evaluation for Bilateral Weak 
Feet

Historically, the veteran was service-connected for weak feet 
by rating decision dated in November 1945.  In February 1993, 
he filed the current claim for an increased rating.  The RO 
has rated the veteran's weak feet disability under DC 5277.  
Under DC 5277, bilateral weak foot is described as a 
symptomatic condition secondary to many constitutional 
conditions, characterized by atrophy of the musculature, 
disturbed circulation, and weakness.  The underlying 
condition is to be rated with a minimum rating of 10 percent.  
38 C.F.R. § 4.71a, DC 5277 (1999).

In a February 1993 VA feet examination report, the veteran 
denied a history of specific foot trauma but complained of 
foot pain since about 1950, more with walking and prolonged 
standing.  He also related that his feet had flattened in 
service.  He described the pain as across the heels and the 
top of the feet, which he localized over the metatarsal 
phalangeal joints.  Physical examination revealed that his 
neurovascular examination was intact, he had pain with 
palpation over the metatarsal heads bilaterally, over the 
base of the heel, and at the plantar aponeurosis.  His feet 
appeared normal and he had a definitely flattened arch 
bilaterally.  The foot was flexible and no skin lesions or 
breakdowns were present.  Alopecia was noted in addition to a 
slow unsteady gait and pain with attempted toe walking or 
heel walking.  X-rays reportedly showed fairly marked 
osteopenia, bilateral heel spurs, and osteophytes at the 
navicular cuneiform joint.  All the joints were fairly well 
maintained and there was no evidence of interarticular loose 
bodies.  The final diagnoses included bilateral flat feet 
with plantar fasciitis and heel spurs, and bilateral 
metatarsalgia.  

In an August 1995 hearing before the Board, the veteran 
testified that his feet ache and give out on him.  He related 
that he had episodes when his feet ached up to his knee with 
sharp pains when he walked on them.  His wife noted that he 
had recently suffered a fall because his foot gave away and 
he described the pain as mostly in his ankles.  His private 
treating physician had given him an anti-inflammatory drug 
for his feet.  He denied using arches, braces, or crutches, 
but he used a cane occasionally.  He reported that 90 percent 
of the pain occurred in the mornings when he got up or late 
in the evening.  His wife remarked that he complained about 
his leg a lot and could not take a long walk.  Upon further 
questioning, the veteran acknowledged that his legs, but not 
his feet, swelled and he received treatment for his feet 
every three months at the VA hospital.

As part of the Board's April 1997 remand, the veteran 
underwent a VA joints examination in May 1998, in part, to 
differentiate between his service-connected foot disability 
and his nonservice-connected foot disorders.  At the time of 
the examination, he complained of significant increasing pain 
and weakness in his feet over the previous eight to ten years 
and described significant pain with weight bearing on the 
plantar aspect of his foot and the anterior part of his 
ankle, with throbbing and cramping in his bilateral shins and 
calves.  He was unable to do any lifting or significant 
walking secondary to the instability of the ankle and what he 
described as weakness.  He denied the use of a brace and was 
prescribed anti-inflammatory medications with only mild 
relief.  He was also noted to be a noninsulin dependent 
diabetic.

Physical examination revealed that the veteran ambulated with 
an antalgic gait secondary to foot pain.  Examination of the 
left ankle and foot showed tenderness to palpation over the 
anterior tibiotalar joint as well as the talonavicular joint 
and the metatarsal heads.  Range of motion of the ankle was 
from 5 degrees dorsiflexion to 25 degrees of plantar flexion.  
He also complained of paresthesias and pain with just mild 
rubbing of the skin.  A healing wound was noted on the 
anterior aspect of the left tibia, which he stated had been 
present for approximately one year, but no signs of 
infection.  There were no palpable dorsalis pedis or 
posterior tibial pulses.  

Examination of the right foot revealed tenderness over the 
anterior aspect of the tibiotalar joint, the talonavicular 
joint, and the metatarsal heads.  Range of motion was from 10 
degrees of dorsiflexion to 30 degrees of plantar flexion.  
Anterior drawer sign was negative bilaterally and the veteran 
had some weakness of the peroneal tendons and tenderness over 
the anterior aspect of the tibia.  He complained of 
paresthesia and there were no palpable dorsalis pedis or 
posterior tibial pulses.  X-rays showed significant 
degenerative changes of the tibiotalar joint, particularly on 
the left and significant osteophyte formation and 
degenerative changes at the talonavicular joint.  

The clinical assessment included severe degenerative changes 
of bilateral tibiotalar and talonavicular joints, 
metatarsalgia bilaterally, paresthesias of bilateral dorsal 
aspect of feet, and nonpalpable distal pulses.  The examiner 
remarked that the veteran's degenerative changes and 
paresthesias could be related to the injury he sustained in 
service but could also be related to his age and his 
diabetes.  In a July 1998 addendum report, the examiner 
clarified that the condition of the veteran's feet were 
reasonably related to his age and to diabetes.  The vascular 
clinic had apparently diagnosed peripheral vascular disease 
and had advised him to stop smoking and exercise his feet two 
to three times per day.  

Based on the medical evidence, the Board finds that an 
evaluation in excess of 10 percent for bilateral weak feet is 
not warranted.  Significantly, the objective medical evidence 
of record indicates that the veteran's current bilateral foot 
symptomatology is related to nonservice-connected peripheral 
vascular disease as a result of his age and diabetes.  
Specifically, in the most recent VA examination and addendum, 
the examiner was asked to address the issue of which foot 
pathology and symptoms were attributable to the service-
connected bilateral weak feet and which were part and parcel 
of a nonservice-connected disability.  As noted above, the 
examiner concluded that the condition of the veteran's feet 
was reasonable related to his age and to nonservice-connected 
diabetes.  Accordingly, the Board can find no basis on which 
to assign a higher than 10 percent evaluation under DC 5277.

II.  Entitlement to an Increased Evaluation for Bronchial 
Asthma

Historically, the veteran was service-connected for asthma by 
rating decision dated in September 1951.  In January 1993, he 
filed the current claim for an increased rating.  During the 
pendency of the appeal, the regulations regarding the 
respiratory system, including those associated with asthma, 
were changed effective in October 1996.  However, as 
discussed below, the Board finds that higher evaluation would 
not be appropriate under either the new or the old 
regulations.  

The RO has rated the veteran's bronchial asthma under DC 
6602.  Under the old regulations, a 10 percent evaluation was 
warranted for mild bronchial asthma with paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks.  A 30 percent evaluation could be 
assigned with moderate symptoms, including asthmatic attacks 
rather frequent (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks.  A 60 percent 
evaluation was warranted for severe asthma, including 
frequent attacks of asthma (one or more attacks weekly), 
marked dyspnea on exertion between attacks with only 
temporary relief by medication, more than light manual labor 
precluded.  Finally, a 100 percent evaluation was warranted 
with asthmatic attacks very frequently with severe dyspnea on 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health.  
38 C.F.R. § 4.97, DC 6602 (1996).  

Under the current regulations, an FEV-1 less than 40-percent 
of predicted value, or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications warrants a 100 percent rating.  An FEV-1 of 40- 
to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; at least monthly visits to a physician for required care 
of exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids 
warrants a 60 percent rating.  An FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication warrants a 30 percent rating.  
Finally, an FEV-1 of 71- to 80-percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; intermittent inhalation or 
oral bronchodilator therapy warrants a 10 percent rating.  38 
C.F.R. § 4.97, DC 6602 (1999).  In the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthmatic attacks must be of record.

In a February 1993 VA trachea and bronchi examination report, 
the veteran noted that he had had difficulty breathing since 
service.  He related a history of smoking three packs per day 
for many years and was down to only four cigarettes per day.  
He complained of significant shortness of breath and was able 
to walk a half block before he had to stop.  He had a 
productive cough but had never been hospitalized for his 
breathing.  His only medication was an expectorant.  He 
denied attacks of shortness of breath but rather described 
continuous shortness of breath.  Physical examination 
revealed that he was in no acute distress.  Chest examination 
showed an increased AP diameter, and auscultation revealed a 
prolonged expiratory phase and diffuse wheezing.  The 
examiner concluded that the veteran had a history of chronic 
obstructive pulmonary disease (COPD) and needed to quit 
smoking completely.  

At the hearing before the Board in August 1995, the veteran 
testified that he had had three asthma attacks in the past 
year.  During the attack, he laid down in bed and took a 
couple puffs of the inhaler until he felt better.  He 
indicated that he used the inhalers when he needed them, 
which was every day.  Neither he or his wife could remember 
the name of the medication but also indicated that it came in 
a liquid form.  She also observed that the veteran spit up a 
lot of phlegm and coughed a lot.  He related that he could 
not walk very far because of shortness of breath and it took 
several minutes to recover.  He had lost nearly 50 pounds in 
the past two years and his private treating physician had 
placed him on a diet.  Upon further questioning, the veteran 
reflected that his last pulmonary function testing had been 
four to five months previously and a doctor had told him that 
there was a mustard gas pattern in his lungs, rather than 
emphysema.  He also related that his weight loss was not just 
due to dieting but his doctors had not said anything to him 
about it.

A letter dated in September 1995 from Ronald P. Shelley, 
D.O., P.A., indicated that he treated the veteran for a 
variety of medical conditions including diabetes, edema, 
asthmatic bronchitis, bursitis, dermatitis, and depression.  
Dr. Shelley noted that the veteran had flat feet and gave a 
history of mustard gas exposure.  Medications included 
Ventolin inhaler, Proventil Inhaler, Atrovent Inhaler, and 
Theophylline.  The veteran had been issued a handicapped 
parking permit due to his lung condition.  Outpatient 
treatment notes show treatment for, among other things, 
primarily COPD, and on one occasion questionable asthma was 
noted.

In the most recent VA respiratory examination report dated in 
May 1998, the veteran denied having shortness of breath but 
reported that he had a history of asthma which was under good 
control.  He had a very heavy history of tobacco use of over 
150 packs per year and indicated that he was currently trying 
to quit with a nicotine patch.  He denied cough, sputum, 
nausea, vomiting, fevers, chills, but had an approximately 60 
pound weight loss in the previous five years.  He related 
that he could walk a short distance without needing to stop 
for shortness of breath but complained that his legs were his 
main problem.  He denied any shortness of breath, dyspnea on 
exertion, chest pain, or any other pulmonary complaints.  

Physical examination revealed that the veteran was in no 
acute distress and he had decreased breath sounds throughout.  
The clinical assessment was emphysema.  The examiner remarked 
that the veteran had a history of asthma for which he was 
already service-connected but denied any shortness of breath 
or dyspnea on exertion.  The significant heavy smoking 
history was noted and the veteran was still smoking a half-
pack per day.  The examiner reported that there was no other 
pulmonary etiology aside from the veteran's heavy tobacco 
abuse and any shortness of breath was attributed to tobacco 
abuse and not to bronchial asthma.  The examiner concluded 
that the veteran's 150 pack per year tobacco use was 
undoubtedly causing any of his claimed shortness of breath.

Based on a review of the evidence, the Board finds that there 
is no basis to assign an evaluation in excess of 10 percent 
for bronchial asthma under the criteria in effect prior to 
October 7, 1996.  Specifically, the February 1993 VA 
examination report indicated that the veteran had a history 
of COPD and no mention was made of asthma.  He was referred 
to the pulmonary clinic.  Further, there was no evidence of 
private treatment or outpatient treatment for frequent asthma 
attacks noted.  Finally, the February 1993 VA examiner 
suggested that the veteran's COPD was caused by smoking.  
Thus, based on the evidence from the February 1993 combined 
with a lack of treatment for asthma leads to the reasonable 
conclusion that the veteran's 10 percent evaluation for 
bronchial asthma is appropriate under the criteria in effect 
prior to October 7, 1996.

It is further the conclusion of the Board that a rating in 
excess of 10 percent not warranted under the new respiratory 
regulations as well.  Importantly, the most recent VA 
examination report indicates that the veteran's current 
respiratory symptomatology is due to his nonservice-connected 
COPD.  This finding is supported by the fact that examiner 
specifically related the veteran's respiratory disorder to 
COPD and emphysema, caused from smoking, rather than his 
service-connected bronchial asthma.  Except for the history 
as reported by the veteran, no mention was made of bronchial 
asthma.  Finally, the Board concludes that the medical 
evidence sufficiently separates the effects of the veteran's 
service-connected bronchial asthma from his nonservice-
connected COPD (suggested to be caused from chronic smoking).  
In fact, outpatient treatment records focus primarily on the 
nonservice-connected COPD and no mention was generally made 
of the service-connected bronchial asthma vis-à-vis the 
veteran's current respiratory symptomatology.  Therefore, the 
medical evidence clearly separates the effects of the 
nonservice-connected disability from the service-connected 
disability and the signs and symptoms of one need not be 
attributed to the other.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  Accordingly, in view of the above, the 
Board concludes that the evidence supports no more than a 10 
percent evaluation for bronchial asthma under the criteria in 
effect from October 7, 1996.  

In conclusion, with respect to both claims for higher 
evaluations, the Board has considered the veteran's sworn 
testimony and written statements and his wife's sworn 
testimony that his disabilities are worse than currently 
evaluated.  Although their statements and sworn testimony are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  As noted, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disabilities are evaluated, more 
probative than the subjective evidence of an increased 
disability.

Finally, the Board notes that the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v.  Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  These requirements for the consideration of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his service-connected disabilities are 
appropriately evaluated.  


ORDER

The claim for entitlement to an increased evaluation for 
bilateral weak feet, currently evaluated at 10 percent 
disabling, is denied.

The claim for entitlement to an increased evaluation for 
bronchial asthma, currently evaluated at 10 percent 
disabling, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeal

 

